As a result of a collision between a motor vehicle owned and operated by one Terry, and another motor vehicle owned and operated by one Maciag, five actions were instituted. Terry sued Maciag in the Supreme Court, Nassau County, to recover damages for injuries to person and property; Czeslawa Noga, a passenger in Maciag’s car, sued Terry and Maciag in the Supreme- Court, Nassau County, to recover, damages for personal -injuries; Dorothy Miller, a passenger in Terry’s car, and her husband, William B. Miller, sued Terry and Maciag in the Supreme Court, Nassau County, to recover damages for her personal injuries and for incidental medical expenses and loss of services; Maciag sued Terry in the Supreme Court, Nassau County, to recover damages for personal injuries, and he also sued Terry in the District Court of Nassau County, to recover damages for injuries to property. The District Court action was transferred to the Supreme Court, Nassau County, *945and the five actions were consolidated. At the trial the jury rendered a verdict (a) in favor of Terry on his cause of action against Maciag, (b) in favor of Terry on Maciag’s causes of action, and (e) in favor of Czeslawa Noga and the Millers against Maciag and in favor of Terry against them. Thereafter the trial court set aside the verdict insofar as it was in favor of Terry on his cause of action against Maciag, granted the motions to dismiss Terry’s complaint made at the end of his case and at the end of the entire case, on which decision had been reserved, and dismissed said complaint on the ground that Terry was guilty of contributory negligence as a matter of law, and on the further ground that such verdict was against the weight of the evidence. Maciag and Terry appeal from the judgment entered thereon insofar as it is adverse to each. Judgment insofar as it is in favor of respondents Czeslawa Noga, Dorothy Miller and William B. Miller, unanimously affirmed, with costs. No opinion. Judgment insofar as it is in favor of Terry against Maciag on Maciag’s causes of action unanimously affirmed, with costs. No opinion. Judgment insofar as it dismisses Terry’s complaint reversed, action severed, and new trial granted, with costs to Terry to abide the event. We are agreed that the action of the learned trial court in setting aside the verdict in favor of Terry should be sustained as a permissible exercise of discretion, based on his opinion that the jury had not properly appraised the probative value of the evidence on the issue of contributory negligence. We do not agree, however, with the trial court’s conclusion that the evidence on that issue was insufficient as a matter of law to sustain a verdict in Terry’s favor. (Cf. Blum v. Fresh Grown Preserve Gorp.} 292 N. Y. 241.) Nolan, P. J,, Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.